                 Case 3:20-cv-05236-RSM Document 9 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   MELISSA DUNN,                                         Civil No. 3:20-CV-05236-RSM

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date shall be

16   amended as follows:
              Defendant shall have up to and including June 23, 2020, to file a Response to Plaintiff’s
17
     Complaint.
18

19            DATED this 26th day of May, 2020.

20

21

22
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
23

24

     Page 1         ORDER - [3:20-CV-05236-RSM]
              Case 3:20-cv-05236-RSM Document 9 Filed 05/26/20 Page 2 of 2


 1
     Presented by:
 2
     s/ David J. Burdett
 3   DAVID J. BURDETT
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2522
     Fax: (206) 615-2531
 7   david.burdett@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05236-RSM]
